1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    SHANE ESPAÑA,                               Case No. 2:18-cv-06137-RGK (SHK)

13                                  Petitioner,
                                                  ORDER ACCEPTING FINDINGS
14                       v.                       AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
15    S. HETTON, Warden,                          JUDGE, DENYING THE PETITION
                                                  AND MOTION FOR A STAY
16                                Respondent.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. No objections have been filed. The Court accepts the findings
21   and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that the Motion for a Stay and Petition be
23   DENIED and that Judgment be entered dismissing this action with prejudice.
24
25   Dated: October 24, 2019
26                                        HONORABLE R. GARY KLAUSNER
                                          United States District Judge
27
28
